         Case 9:19-cr-00014-DLC Document 111 Filed 06/04/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                             ·DISTRICT OF MONTANA
                               MISSOULA DIVISION


 UNITED STATES OF AMERICA,                    CR-19-14-M-DLC

                     Plaintiff,
                                                 ORDER
 vs .

 DANIEL BRIAN BURKE,

                     Defendant.




        IT IS HEREBY ORDERED that the exhibits marked and admitted in the

above entitled case are to be retrieved from the Clerk of Court's Office by counsel

of record. Counsel are directed to retain custody of the exhibits until the case has

been completely terminated, including appeal.

        IT IS FURTHER ORDERED that counsel is responsible for retrieving said

exhibits within the next 5 days. A receipt of the exhibits shall be signed and filed

as part of the record.

        DATED this 4th day of June, 2020.



                                       Honorable Dana L. Christensen
                                       United States District Judge
